DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 8, the power supply means is interpreted as a DC power supply such as a battery per the originally filed specifications (Please see Page 14 line 19-24 of the originally filed specifications).  
In claim 3 light emitting means and light detecting means is interpreted as an LED and light detecting means is interpreted as a photodiode (Please see Page 18 line 18-20 of the originally filed specifications).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2 and 3 recite hydrogel reservoir that is configured to carry an active agent. However claim 5 recites a mixture of hydrogel and active agent comprised in the hydrogel reservoir. It is unclear if the reservoir of claim 1 also comprises the mixture of hydrogel and active agent as claimed in claim 5. 
In claim 1, lines 2 and 3 recite hydrogel reservoir that is configured to carry an active agent. However claim 6 recites “the hydrogel comprised in said at least one hydrogel reservoir”. It is unclear if the reservoir of claim 1 also comprises the hydrogel as claimed in claim 6. 
 In claim 12, the phrase “if the determined profile …” is recited and raises questions as to what happens when the condition recited after the phrase is not met, it is suggested to amend the claim to replace “if” with the word “when”. 
 The dependent claims inherit the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (U.S. Patent Number: US 6678554 B1, hereinafter “Sun”).
Regarding claims 1 and 10, Sun teaches an iontophoretic patch for transdermal delivery of biologically active agents and a use of the iontophoretic patch in a treatment based on transdermal delivery of biologically active agents by iontophoretic techniques (e.g.  col. 1 line 10-15, Col. 2 line 49- col.3 line21, Figs. 1, 2) comprising: 
at least two electrodes (e.g. 112a,b Fig.2)  in contact with respective at least two hydrogel reservoirs (e.g. 100a,b Fig. 2), wherein at least one of said hydrogel reservoirs is configured to carry at least one active agent and, in use of the iontophoretic patch, to be disposed on a user's skin and deliver said at least one active agent into the user's skin (e.g. col. 2 line 29- col.3 line 21, col. 6 line 28-32, Col. 7 line 66- col. 8 line 23), 
a control unit (e.g. 200 Fig.2,6) configured to generate a stimulation pattern comprising a plurality of stimulation parameters to be delivered to a plurality of stimuli locations on the skin, a stimulation unit configured to generate a time sequence of pulses from said plurality of stimulation parameters generated by the control unit, a demultiplexing unit configured to, from the time sequence of pulses generated by said stimulation unit and from said stimuli locations generated by said control unit, perform independent spatio-temporal distribution of the electrical pulses comprised in said time sequence of pulses to at least one electrode of said at least two electrodes (e.g.  col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, Col. 14 line 49- Col. 15 line 30 Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor, operates each  pair of apparatuses 100 separately in a multiple pair system as shown in Fig. 6 and therefore they teach the current supply unit is configured for generating a stimulation pattern comprising a plurality of stimulation parameters to be delivered to a plurality of stimuli locations on the skin, generating a time sequence of pulses from said plurality of stimulation parameters and demultiplexing and perform independent spatio-temporal distribution of the electrical pulses comprised in said time sequence of pulses as claimed).
at least one optical sensing system disposed in at least one of said hydrogel reservoirs, for continuously measuring an amount of said at least one active agent in said at least one hydrogel reservoir (e.g. 118a,b, Fig. 2, Col. 11 lines 8 -49, i.e. sensors based on colorimetry and spectrometry); and 
a feedback unit configured to estimate a delivery profile of said at least one active agent from said measured amount of at least one active agent (e.g. Col. 10 line 66- col. 11 line 7), 
said control unit being further configured to continuously modify said stimulation pattern by changing at least one of said plurality of stimulation parameters to be provided to the stimulation unit and/or said stimuli locations to be provided to said demultiplexing unit (e.g.  col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, Col. 14 line 49- Col. 15 line 30 Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor).
Regarding claim 3, Sun teaches BEI0270US3 said at least one optical sensing system comprises at least one light emitting means and at least one light detecting means (e.g. Col. 11 lines 42-49 i.e. the sensors are based on colorimetry or spectrophotometry).
Regarding claim 4, Sun teaches BEI0270US3 said control unit (e.g. 200 Fig.2,6) is configured to control one or more of the following parameters of a stimulation pattern: polarity, amplitude, frequency of voltage/current pulses, duration of voltage/current pulses and activation of at least one electrode from the at least two electrodes.  (e.g.  col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, Col. 14 line 49- Col. 15 line 30 Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor, operates each pair of apparatuses 100 separately in a multiple pair system as shown in Fig. 6).
Regarding claim 5, Sun teaches BEI0270US3 a mixture of hydrogel and active agent comprised in said at least one hydrogel reservoir (e.g. Col 7 lines 66- col 8 lines 23, Col. 11 lines 63- col.12 line 23) is translucent at the wavelength range of operation, thus enabling optical detection by said at least one optical sensing system (e.g. Col. 11 lines 42-49 i.e. the sensors are based on colorimetry or spectrophotometry).
Regarding claim 6, Sun teaches BEI0270US3 the hydrogel comprised in said at least one hydrogel reservoir is configured to provide a tunable concentration gradient profile of active agent and tunable electrical conductivity, thus controlling concentration and electrical conductivity within the at least one hydrogel reservoir (e.g. col,11 line 63- col. 13 line 3).  
Regarding claim 7, Sun teaches each electrode of said at least two electrodes comprises electrical contacts independent from electrical contacts of other electrodes of said at least two electrodes, thus enabling independent delivery of electrical stimuli (e.g. col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, col. 14 lines 58-63,  Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor, operates each  pair of apparatuses 100 separately in a multiple pair system as shown in Fig. 6,  and therefore they teach each electrode of said at least two electrodes comprises electrical contacts independent from electrical contacts of other electrodes of said at least two electrodes, thus enabling independent delivery of electrical stimuli as claimed) 
Regarding claim 8, Sun teaches BEI0270US3 a power supply means (e.g. Col. 13 lines 26-31).  
Regarding claim 9, Sun teaches BEI0270US3 said at least one biologically active agent to be delivered in the skin is one of BEI0270US4the following list: a drug, a prodrug, a tissue growth factor or a biomedical probe, said substance being in the form of a compound, protein, peptide, nucleotide, ribozyme, dsRNA, RNAi, vaccine or a combination thereof  (e.g. col. 5 line 18- col. 6 line 1) .  
 Regarding claim 11, Sun teaches the use of the iontophoretic patch claims 1, for the simultaneous delivery of a plurality of allergen probes in a method for diagnosing at least one allergy, the diagnostic method being based on transdermal delivery of biologically active substances by iontophoretic techniques. (Note: Sun teaches that the device may be used for iontophoretic delivery of substances through the skin of a patient using the apparatus of Figs. 1, 2, 6 and as discussed above. The claim as recited dose not recite any specific allergen probes that are being delivered and also does not any additional steps for diagnosing the allergy other than the diagnostic method being based on transdermal delivery of biologically active substances by iontophoretic techniques which is taught by Sun and therefore Sun’s teachings meet the claimed limitations as recited). 
Regarding claim 11, Sun teaches a method of controlling the delivery of at least one active agent from an iontophoretic patch (e.g.  col. 1 line 10-15, Col. 2 line 49- col.3 line21, col. 4 lines 29-50, Figs. 1, 2), the method including the following steps: 
delivering at least one active agent according to an initial profile by applying a stimulation pattern to at least two electrodes (e.g. 112a,b Fig.2) in contact with respective at least two hydrogel reservoirs (e.g. 100a,b Fig. 2), in contact with a user's skin (e.g. col. 2 line 29- col.3 line 21, col. 6 line 28-32, Col. 7 line 66- col. 8 line 23), 
wherein at least one of said hydrogel reservoirs comprises said active agent (e.g. Col. 7 line 66- col. 8 line 30),
wherein said stimulation pattern comprises a plurality of stimulation parameters and electrical stimuli location (e.g.  col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, Col. 14 line 49- Col. 15 line 30 Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor, operates each pair of apparatuses 100 separately in a multiple pair system as shown in Fig. 6) 
estimating the amount of said at least one active agent within said at least one hydrogel reservoir by measuring an optical parameter in said hydrogel reservoir (e.g. 118a,b, Fig. 2, Col. 11 lines 8 -49, i.e. sensors based on colorimetry and spectrometry), 
determining the delivery profile of active agent being delivered to the skin by comparing the amount of delivered active agent with the amount thereof corresponding to said initial profile, if the determined delivery profile does not match the initial profile, modifying the stimulation parameters and/or stimulation location pattern to achieve the initial delivering profile (e.g. col. 4 lines 29-50, col.9 lines 49-61, col. 10 lines 66- Col. 11 line 41, Col. 14 line 49- Col. 15 line 30 Note: the current supply unit supplies current, modifies the intensity of the current or polarity of the current based on feedback from a sensor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Patent Number: US 6678554 B1, hereinafter “Sun”) in view of Vogel (Foreign Patent Number:  DE 10210024558 A1, hereinafter “Vogel”- APPLICANT CITED).
Regarding claim 2, Sun teaches the iontophoretic patch as claimed in claim 1, and further teaches that the arrangements and shapes of the apparatus (comprising the electrodes and reservoir) of the multi-pair system may vary (e.g. col. 14 lines 58-65) however they do not specifically teach that the said at least two electrodes are concentric, and said at least two hydrogel reservoirs with which said at least two electrodes are in contact, are also concentric.  Vogel teaches a transdermal therapeutic system that comprises at least one active ingredient reservoir; an electrode (e.g. Abstract) and teaches an arrangement that comprises a drug reservoir surrounded in a circle with its electrode and counter electrode by an additional electrode, which in turn can be surrounded in turn by a drug reservoir with its electrode pair (e.g. Fig.2). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the arrangement of the electrodes and reservoirs of Sun to be arranged concentrically as taught by Vogel in order to provide the predictable results of a patch that takes into account both the sensitivity of the skin and more effective to the skin.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S. Patent Number: US 6678554 B1, hereinafter “Sun”) in view of Tsow et al (U.S. Patent Application Publication Number: US 2015/0369795 A1, hereinafter “Tsow”) OR Deverse et al (U.S. Patent Application Publication Number: US 2006/0110292 A1, hereinafter “Deverse”).
Regarding claim 3, Sun teaches BEI0270US3 said at least one optical sensing system comprises at sensors based on based on colorimetry or spectrophotometry (e.g. Col. 11 lines 42-49) but do not specifically teach that the optical sensing system comprises at least one light emitting means and at least one light detecting means. Tsow teaches a colorimetric sensing chamber which comprises least one light emitting means and at least one light detecting means (e.g. Claim 14). Deverse is another teachings of a colorimetric sensor system that comprises a light emitter and a light detector. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the colorimetric sensor system of Sun to comprise  at least one light emitting means and at least one light detecting means  as taught by Tsow or Deverse in order to provide the predictable results of accurate detection of the  active agent in the reservoir.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imran (U.S. Patent Application Publication Number: US 2011/0009805 A1, hereinafter “Imran”) teaches an iontophoretic transdermal delivery device comprising a first and second electrode assembly each of which comprise concentric electrodes and a reservoir comprising an active ingredient and a current source (e.g. Fig.1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792